DETAILED ACTION
	Applicants’ Response filed 3/4/2021 has been entered.  Claims 1-10, 17, 18 are pending; claims 1, 2, 5,  10, 18 are amended; claims 8, 9 and 17 are withdrawn; claims 1-7, 10, and 18 are under current examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/5/19 is acknowledged.
The Examiner responds that Rag1 and/or Rag2 gene knockout human pluripotent stem cells comprising a TCR does not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the newly cited art of Themeli (WO 2014/165707, published October 9, 2014, EFD April 3, 2013).  Furthermore, the Examiner notes that claim 18 was inadvertently left out 
Claims 8, 9 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/5/19.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Withdrawn Rejections
The rejection of claims 1-7, 10, and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicants’ amendment to the claims.

Response to Arguments
§103.  Applicants argue at pages 9+ that claim 1, as presented, provides for isolation of CD4CD8 double positive T cells from the population of T cells in step (2) using flow cytometry. Accordingly, the isolation step requires the use of flow cytometry, a specific methodology. Further, Applicant’s claim 1 provides that ‘the isolated CD4CD8 double positive T cells of step (3) were induced into CD8 single positive T cells. Accordingly, it is clear that Applicant’s claim provides for steps that are not taught by Vizcardo et al.  
These arguments have been considered but are not persuasive.  The Examiner responds that Vizcardo teaches a method of inducing T cells from iPS cells by culturing iPS cells on OP9 coated dishes with OP9 medium, comprising alpha-MEM, 20%FCS, 10 U/mL penicillin, and streptomycin; then to induce the cells, they used medium containing hIL_7, hFlt-3, hSCF (p. 7 of Vizcardo, Supplemental Materials).  These are the same media conditions used by the instant claims (see, for example, p. 51, Table 10).  Thus, it would be a necessary and inherent property of Vizcardo’s methods to produce a population of T cells that comprise both CD4CD8 double positive and CD4CD8 double negative T cells.  
In addition, the claims, as amended, recite “isolating the CD4CD8 double positive T cells from the T cells in step 2 using flow cytometry”.  This sorting step does not require any specific methodology, thus, broadly interpreted encompasses any method that sorts some CD4CD8 DP cells from a population of T cells.  That is, there is no specific purity or yield required in step 3 of CD4CD8 DP cells, or that the CD4CD8 cells are the only cell type that is isolated in step 3.  To this point, Vizcardo teaches that MART-1+CD3+CD8+ T cells were isolated using a cell sorter and stimulated with beads coated with a mixture of anti-CD3 mAb and anti-CD28 mAb. (p. 35, col. 1, last ¶) and found that the proportion of MART-1-specific T cells in the CD3+ cells population was around 70%-80% in DP cells (p. 35, col. 2, ¶1).  Thus, Vizcardo’s sorting techniques resulted in a population of T cells that contained 70%-80% DP cells.  This fulfills the limitations of steps 2) and 3) of claim 1.  Furthermore, the supplemental materials of Vizcardo teach using flow cytometry to isolate the cells (p. 6).  Accordingly, because Vizcardo teaches inducing T cells from iPS cells, isolating a population of DP cells from said T cells by flow cytometry, they fulfill the limitations of the claims.  
Applicants argue at p. 10 that Maeda suggests that there is an objective technical problem of not isolating the double-positive cells from a mixed culture of double-positive cells from double-negative cells, in that the double-negative cells lower yield by killing off double-positive cells. The steps presented in Applicant’s claim 1 provides for a technical solution to this problem. A problem which Vizcardo et al. did not apparently recognize. As such, the claimed methods avoid recognized drawbacks in the method taught by Vizcardo et at Themeli et al. as evidenced by Delmonte et al. do not rectify the deficiencies of Vizcardo et al. teachings. Namely, Themeli et al. as evidenced by Delmonte et al. did not recognize the problem in Vizcardo et al. methods, as such, a person of skilled in the art would not be naturally led to the invention being claimed by Applicant, based upon the teachings in the cited art.  
These arguments are not persuasive.  Vizcardo’s method fulfill the limitations of the claims and is therefore proper.  As noted previously, Maeda differs from the claimed invention in that they enriched the CD4/8 DP cells using CD4 microbeads (see p. 6841, col. 1, ¶1).   Applicants are purporting an unexpected result that Maeda’s technique of isolating the CD4/8 DP cells using CD4 microbeads results in increasing yield of CD8 cells.  However, the claims are not commensurate in scope with this unexpected result.  See MPEP §716.02(d) which states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In particular, the claims do not require isolation of the DP cells using CD4 microbeads, and the claims do not require the production of CD8Accordingly, this argument is not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, Themeli teaches the knockout of the Rag genes.  Accordingly it maintained that the combination of art is sufficient to arrive at the claimed invention and the rejections of record are maintained.


Claim Rejections - 35 USC § 103 – Modified and Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 stand rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo et al., Cell Stem Cell, 12:31-36, January 3, 2013, IDS, including supplemental materials, pages 1-9, when taken with Themeli et al., published October 9, 2014, EFD April 3, 2013, as evidenced by Delmonte et al., Journal of Clinical Immunology (2018) 38:646–655.  This rejection has been modified in view of Applicants’ Amendment to the claims.
Regarding claims 1-3, Vizcardo teaches iPSCs from mature cytotoxic T cells specific for the melanoma epitope MART-1. When cocultured with OP9/DLL1 cells, these iPSCs efficiently generated TCRbeta+CD4+CD8+ double positive (DP) cells expressing a T cell receptor (TCR) specific for the MART-1 epitope. Stimulation of these DP cells with anti-CD3 antibody generated a large number of CD8+ T cells, and more than 90% of the resulting cells were specific for the original MART-1 epitope (Abstract; p. 32, Figure 1; p. 33, col. 1, ¶1; p. 33, col. 2, ¶2; p. 35, col. 1).  Vizcardo teaches a method of inducing T cells from iPS cells by culturing iPS cells on OP9 coated dishes with OP9 medium, comprising alpha-MEM, 20%FCS, 10 U/mL penicillin, and streptomycin; then to induce the cells, they used medium containing hIL_7, hFlt-3, hSCF (p. 7 of Vizcardo, Supplemental Materials).  These are the same media conditions used by the instant claims (see, for example, p. 51, Table 10).  Thus, it would be a necessary and inherent property of Vizcardo’s methods to produce a population of T cells that comprise both CD4CD8 double positive and CD4CD8 double negative T cells.  Thus, Vizcardo teaches human iPS cells that have genes encoding a T cell receptor specific for a desired antigen (MART-1), inducing CD4CD8 double positive T cells from these iPS cells, and then inducing CD8+ T cells from the CD4CD5 double positive T cells.  The  claims, as amended, recite “isolating the CD4CD8 double positive T cells from the T cells in step 2 using flow cytometry”.  This sorting step does not require any specific methodology, thus, broadly interpreted encompasses any method that sorts some CD4CD8 DP cells from a population of T cells.  That is, there is no specific purity or yield required in step 3 of CD4CD8 DP cells, or that the CD4CD8 cells are the only cell type that is isolated in step 3.  To this point, Vizcardo teaches that MART-1+CD3+CD8+ T cells were isolated using a cell sorter and stimulated with beads coated with a mixture of anti-CD3 mAb and anti-CD28 mAb. (p. 35, col. 1, last ¶) and found that the proportion of MART-1-specific T cells in the CD3+ cells population was around 70%-80% in DP cells (p. 35, col. 2, ¶1).  Thus, Vizcardo’s sorting techniques resulted in a population of T cells that contained 70%-80% DP cells.  This fulfills the limitations of steps 2) and 3) of claim 1.  Furthermore, the supplemental materials of Vizcardo teach using flow cytometry to isolate the cells (p. 6).  Accordingly, because Vizcardo teaches inducing T cells from iPS cells, isolating a population of DP cells from said T cells by flow cytometry, they fulfill the limitations of the claims.  
Regarding claim 6, Vizcardo teaches human iPS cells (p. 31, col. 2, last ¶).  
Vizcardo does not explicitly teach that the iPS cells have a Rag1 and/or Rag2 gene knockout (claims 1, 2); introducing genes encoding the antigen-specific T-cell receptor into the pluripotent stem cells (claims 4-5).
However, Themeli teach the production of expandable T cells from pluripotent stem cells (embryonic stem cells or induced pluripotent stem cells) engineered through safe genetic modifications. The engineered cells may provide one or more of: 1) targeting a specific predetermined antigen expressed on the cell surface of a target cell in an HLA-independent manner.  See p. 2, lines 12+.  In particular, Themeli teaches an iPSC or ESC to express a chimeric antigen receptor (CAR), which binds to a predetermined antigen for stimulating proliferation and function, dramatically augments T cell yield and provides (e.g., after differentiation into an effector cell by cell culture systems described in the present inventions) T cells with enhanced therapeutic properties.  The method comprises a)  providing, i) a pluripotent stem cell bearing a rearranged TCR locus (T-PSCs), and ii) a CAR expression vector encoding an antigen binding domain and a C D3 polypeptide, and b) transducing said cell with said CAR expression vector under conditions such that a CAR-expressing T-PSC (CAR-T-PSC)is produced.  In particular, Themeli teaches that the T-cell that is generated from said pluripotent stem cell that expresses a chimeric antigen receptor (CAR), wherein the T cell targets specifically one antigen (p. 3, lines 7+).   
Regarding claims 1-2, Themeli teaches that the T-cell has a silenced RAG gene (p. 5, line 5).  The CAR-expressing T-PSCs to produce T cells can be engineered to knockout Rag gene expression (p. 39, lines 22).   Additionally, MHC/HLA expression may be manipulated as described herein, and by knocking out or silencing Rag genes in order to provide the CAR+ T cell with a universal application potential, i.e. allogeneic use.  See p. 63, lines 28+. Themeli teaches the knocking in of a TCR, as well as knockout of the Rag genes to avoid rearrangement of TCRa chain during redifferentiation (p. 98, Example 3).   Thus, Themeli teaches methods of providing a Rag1 and/or Rag2 gene knockout human pluripotent stem cells comprising genes encoding a T-cell receptor specific for a desired antigen and inducing T cells from said pluripotent stem cells.  Delmonte provides evidence that the term “Rag genes” refers to Rag1 and Rag2 genes.  See p. 646, col. 1, ¶1.
Regarding claims 4-5, Themeli teaches the knocking in of a TCR, as well as knockout of the Rag genes to avoid rearrangement of TCRa chain during redifferentiation (p. 98, Example 3).   
Accordingly, it would have been obvious to the skilled artisan to modify Vizcardo’s teachings to engineer a specific predetermined antigen expressed on the cell surface of a target, and further, to knockout Rag1 and/or Rag2 genes in the iPS cells with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to introduce genes encoding a specific antigen specific T cell receptor to produce “off the T cells for administration to multiple recipients, eventually across immunogenic barriers,” as suggested by Themeli at p. 2, lines 18-20.  One of skill in the art would have been motivated to knockout Rag1 and/or Rag2 genes in the iPS cells to avoid rearrangement of TCRa chain during redifferentiation (see Themeli, p. 98, Example 3).   
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo et al., Cell Stem Cell, 12:31-36, January 3, 2013, IDS including supplemental materials, pages 1-9, when taken with Themeli et al., published October 9, 2014, EFD April 3, 2013, as evidenced by Delmonte et al., Journal of Clinical Immunology (2018) 38:646–655, as applied to claims 1-6 above, and further in view of US 9,546,384 B2, Frendewey et al., published January 17, 2017, EFD December 11, 2013.  
Vizcardo and Themeli, as evidenced by Delmonte, are summarized and relied upon as detailed above.   They do not explicitly teach that the Rag1 and/or Rag2 gene is knocked out by means of CRISPR/Cas9 (claim 7).
However, Frendewey teaches the knockout of a desired target locus (col. 24, lines 17+, and specifically teach knockout of RAG1 and RAG2 (col. 2, lines 45+).  See also, col. 22, lines 54+-col. 23, lines 1+; col. 42, lines 39+.   Frendewey teaches that the target locus can be from a human pluripotent cell, a human ES cell, a human iPS cell (col. 20, lines 48-50).  Frendewey teach that their methods can utilize the CRISPR/Cas system to modify the genome (col. 42, lines 48+). 
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Vizcardo and Themeli and utilize the CRISPR/Cas system to knockout Rag genes.  It would have been obvious to the skilled artisan to do so because CRISPR/Cas is a technique used to modify a genome of a cell.  This is also suggested by Themeli at p. 65-66, who state that targeted integration can be produced using CRISPRs.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1-6, 10 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo et al., Cell Stem Cell, 12:31-36, January 3, 2013, IDS, including supplemental materials, pages 1-9, when taken with Themeli et al., published October 9, 2014, EFD April 3, 2013, as evidenced by Delmonte et al., Journal of Clinical Immunology (2018) 38:646–655, and further in view of Nakatsuji et al., Nature Biotechnology, 26(7): 739-740, July 2008).  This rejection has been modified in view of Applicants’ Amendment to the claims.
Regarding claims 1-3, Vizcardo teaches iPSCs from mature cytotoxic T cells specific for the melanoma epitope MART-1. When cocultured with OP9/DLL1 cells, these iPSCs efficiently generated TCRbeta+CD4+CD8+ double positive (DP) cells expressing a T cell receptor (TCR) specific for the MART-1 epitope. Stimulation of these DP cells with anti-CD3 antibody generated a large number of CD8+ T cells, and more than 90% of the resulting cells were specific for the original MART-1 epitope (Abstract; p. 32, Figure 1).  Thus, Vizcardo teaches human iPS cells that have genes encoding a T cell receptor specific for a desired antigen (MART-1), inducing CD4CD8 double positive T cells from these iPS cells, and then inducing CD8+ T cells from the CD4CD5 double positive T cells.  Vizcardo teaches a method of inducing T cells from iPS cells by culturing iPS cells on OP9 coated dishes with OP9 medium, comprising alpha-MEM, 20%FCS, 10 U/mL penicillin, and streptomycin; then to induce the cells, they used medium containing hIL_7, hFlt-3, hSCF (p. 7 of Vizcardo, Supplemental Materials).  These are the same media conditions used by the instant claims (see, for example, p. 51, Table 10).  Thus, it would be a necessary and inherent property of Vizcardo’s methods to produce a population of T cells that comprise both CD4CD8 double positive and CD4CD8 double negative T cells.  Thus, Vizcardo teaches human iPS cells that have genes encoding a T cell receptor specific for a desired antigen (MART-1), inducing CD4CD8 double positive T cells from these iPS cells, and then inducing CD8+ T cells from the CD4CD5 double positive T cells.  The  claims, as amended, recite “isolating the CD4CD8 double positive T cells from the T cells in step 2 using flow cytometry”.  This sorting step does not require any specific methodology, thus, broadly interpreted encompasses any method that sorts some CD4CD8 DP cells from a population of T cells.  That is, there is no specific purity or yield required in step 3 of CD4CD8 DP cells, or that the CD4CD8 cells are the only cell type that is isolated in step 3.  To this point, Vizcardo teaches that MART-1+CD3+CD8+ T cells were isolated using a cell sorter and stimulated with beads coated with a mixture of anti-CD3 mAb and anti-CD28 mAb. (p. 35, col. 1, last ¶) and found that the proportion of MART-1-specific T cells in the CD3+ cells population was around 70%-80% in DP cells (p. 35, col. 2, ¶1).  Thus, Vizcardo’s sorting techniques resulted in a population of T cells that contained 70%-80% DP cells.  This fulfills the limitations of steps 2) and 3) of claim 1.  Furthermore, the supplemental materials of Vizcardo teach using flow cytometry to isolate the cells (p. 6).  Accordingly, because Vizcardo teaches inducing T cells from iPS cells, isolating a population of DP cells from said T cells by flow cytometry, they fulfill the limitations of the claims.  
Regarding claim 6, Vizcardo teaches human iPS cells (p. 31, col. 2, last ¶).  
Vizcardo does not explicitly teach that the iPS cells have a Rag1 and/or Rag2 gene knockout (claims 1, 2); introducing genes encoding the antigen-specific T-cell receptor into the pluripotent stem cells (claims 4-5)
However, Themeli teach the production of expandable T cells from pluripotent stem cells (embryonic stem cells or induced pluripotent stem cells) engineered through safe genetic modifications. The engineered cells may provide one or more of: 1) targeting a specific predetermined antigen expressed on the cell surface of a target cell in an HLA-independent manner.  See p. 2, lines 12+.  In particular, Themeli teaches an iPSC or ESC to express a chimeric antigen receptor (CAR), which binds to a predetermined antigen for stimulating proliferation and function, dramatically augments T cell yield and provides (e.g., after differentiation into an effector cell by cell culture systems described in the present inventions) T cells with enhanced therapeutic properties.  The method comprises a)  providing, i) a pluripotent stem cell bearing a rearranged TCR locus (T-PSCs), and ii) a CAR expression vector encoding an antigen binding domain and a C D3 polypeptide, and b) transducing said cell with said CAR expression vector under conditions such that a CAR-expressing T-PSC (CAR-T-PSC)is produced.  In particular, Themeli teaches that the T-cell that is generated from said pluripotent stem cell that expresses a chimeric antigen receptor (CAR), wherein the T cell targets specifically one antigen (p. 3, lines 7+).   
Regarding claims 1-2, Themeli teaches that the T-cell has a silenced RAG gene (p. 5, line 5).  The CAR-expressing T-PSCs to produce T cells can be engineered to knockout Rag gene expression (p. 39, lines 22).   Additionally, MHC/HLA expression may be manipulated as described herein, and by knocking out or silencing Rag genes in order to provide the CAR+ T cell with a universal application potential, i.e. allogeneic use.  See p. 63, lines 28+. Themeli teaches the knocking in of a TCR, as well as knockout of the Rag genes to avoid rearrangement of TCRa chain during redifferentiation (p. 98, Example 3).   Thus, Themeli teaches methods of providing a Rag1 and/or Rag2 gene knockout human pluripotent stem cells comprising genes encoding a T-cell receptor specific for a desired antigen and inducing T cells from said pluripotent stem cells.  Delmonte provides evidence that the term “Rag genes” refers to Rag1 and Rag2 genes.  See p. 646, col. 1, ¶1.
Regarding claim 4-5, Themeli teaches the knocking in of a TCR, as well as knockout of the Rag genes to avoid rearrangement of TCRa chain during redifferentiation (p. 98, Example 3).   
Accordingly, it would have been obvious to the skilled artisan to modify Vizcardo’s teachings to engineer a specific predetermined antigen expressed on the cell surface of a target, and further, to knockout Rag1 and/or Rag2 genes in the iPS cells with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to introduce genes encoding a specific antigen specific  T cell receptor to produce “off the T cells for administration to multiple recipients, eventually across immunogenic barriers,” as suggested by Themeli at p. 2, lines 18-20.  One of skill in the art would have been motivated to knockout Rag1 and/or Rag2 genes in the iPS cells to avoid rearrangement of TCRa chain during redifferentiation (see Themeli, p. 98, Example 3).   
Vizcardo and Themeli do not explicitly teach selecting iPS cells established from a donor with a homozygous HLA haplotype that matches at least one HLA haplotypes of the subject to be treated from an iPS cell bank (claims 10 and 18).
Nakatsuji teaches the production of an HLA- haplotype bank of pluripotent stem cell lines with the goal of reducing or avoiding immunological rejection of cell therapies would be to construct (p. 739, col. 1, ¶2).  Particularly, under such a scheme, individuals with certain HLA-haplotypes could be chosen for production of iPS cell lines (p. 739, col. 2) and calculated cumulative numbers of homozygote donors for HLA-A, HLA-B and HLA-DR haplotypes (Figure 2).  Thus, regarding claim 10, Nakatsuji teaches iPS cells established from a cell bank comprising a cell line with a homozygous HLA haplotype that matches at least one HLA haplotypes of the subject.
Regarding claim 18, Nakatsuji teaches an iPS cell bank, wherein the bank stores iPS cells established from donors with homozygous HLA haplotypes in connection with information regarding the HLA of each donor.
Accordingly, it would have been obvious to the skilled artisan to select iPS cells established from a donor with a homozygous HLA haplotype that matches that least one of the HLA haplotypes of the subject to be treated in order to reduce immunological rejection, as taught by Nakatsuji at p. 740, col. 2, last ¶.  In addition, Themeli suggests using iPS cells with homozygous HLA haplotypes or with a common HLA haplotype to ensure histocompatibility with matched unrelated recipients (p. 76, lines 18-21 p. 96, lines 26-28).  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.


Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Thaian N. Ton/Primary Examiner, Art Unit 1632